              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
            CRIMINAL CASE NO. 1:18-cr-00143-MR-WCM


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
         vs.                    )                        ORDER
                                )
                                )
SHANE MCKINLEY SWIMMER,         )
                                )
                   Defendant.   )
_______________________________ )

      THIS MATTER is before the Court on the Government’s Motion to Seal

[Doc. 63].

      The Government moves the Court for leave to file under permanent

seal its motion in limine and supporting exhibit, filed previously as Doc. 59

and Doc. 59-1, respectively. [Doc. 63]. For grounds, counsel states that the

motion in limine [Doc. 59] references a report [Doc. 59-1] summarizing

certain opinions by the defense expert regarding the Defendant’s mental

health and other related health conditions. [Doc. 63].

      Before sealing a court document, the Court must “(1) provide public

notice of the request to seal and allow interested parties a reasonable

opportunity to object, (2) consider less drastic alternatives to sealing the



     Case 1:18-cr-00143-MR-WCM Document 70 Filed 09/13/21 Page 1 of 3
documents, and (3) provide specific reasons and factual findings supporting

its decision to seal the documents and for rejecting the alternatives.”

Ashcraft v. Conoco, Inc., 218 F.3d 288, 302 (4th Cir. 2000). In the present

case, the public has been provided with adequate notice and an opportunity

to object to the Government’s motion. The Government filed its motion on

September 7, 2021, and such motion has been accessible to the public

through the Court’s electronic case filing system since that time. Further, the

Government has demonstrated that the subject motion and report contain

sensitive information concerning the Defendant’s mental health and that the

public’s right of access to such information is substantially outweighed by the

Defendant’s competing interest in protecting the details of such information.

See United States v. Harris, 890 F.3d 480, 492 (4th Cir. 2018). Finally,

having considered less drastic alternatives to sealing the documents, the

Court concludes that sealing of these documents is necessary to protect the

Defendant’s privacy interests.

      IT IS, THEREFORE, ORDERED that the Government’s Motion to Seal

[Doc. 63] is GRANTED, and the Government’s motion in limine and

supporting exhibit [Docs. 59, 59-1] shall be filed under seal and shall remain

under seal until further Order of the Court.


                                       2



     Case 1:18-cr-00143-MR-WCM Document 70 Filed 09/13/21 Page 2 of 3
IT IS SO ORDERED.
                     Signed: September 13, 2021




                                    3



Case 1:18-cr-00143-MR-WCM Document 70 Filed 09/13/21 Page 3 of 3
